IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                     NOS. WR-76,884-01, WR-76,884-02 & WR-76,884-03


    EX PARTE BRANDON KEITH STRAIT, AKA WILLIE LEE STRAIT, Applicant


            ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
      CAUSE NOS. W366-82126-09-HC, W366-80925-09-HC & W366-80926-09-HC
                      IN THE 366TH DISTRICT COURT
                          FROM COLLIN COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of burglary of a habitation and one count of attempted burglary of a habitation. He was sentenced

to imprisonment for two terms of ten years and one term of fifteen years. The Fifth Court of Appeals

dismissed his appeals. Strait v. State, Nos. 05-10-00549-CR, 05-10-00550-CR & 05-10-00674-CR

(Tex. App.—Dallas 2010, no pet.).

       Applicant contends, among other things, that trial counsel failed to advise Applicant that by
                                                                                                   2

signing and accepting the plea agreements he would waive his rights to appeal.

       The trial court has determined that counsel’s conduct was deficient and that such deficient

conduct prejudiced Applicant. Relief is granted. The judgments in cause numbers 366-82126-09,

366-80925-09, and 366-80926-09 in the 366th District Court of Collin County are set aside, and

Applicant is remanded to the custody of the Sheriff of Collin County. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 30, 2013
Do not publish